Citation Nr: 0314546	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  99-22 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  His DD Form 214 reflects that he served in the 
Republic of Vietnam during the Vietnam Era from October 1969 
to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

In March 2003, the veteran was afforded a VA examination as 
the result of additional development conducted by the Board.  
The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to both issue written notification of the VCAA to 
veterans and to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
veteran or his representative.  Disabled American Veterans v. 
Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 
U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  The veteran 
has not waived RO consideration of the additional evidence.

Accordingly, this case is REMANDED for the following action: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are fully 
met.  

2.  The RO should readjudicate the 
veteran's claim service connection basal 
cell carcinoma in light of the evidence 
received since the July 2001 Supplemental 
Statement of the Case (SSOC).  If the 
claim remains denied, the RO should issue 
a SSOC to the veteran and his 
representative before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits since July 2001, to 
include a summary of the evidence, 
including the February 2003 VA examination 
report and that his hearing request is 
considered as withdrawn, and a discussion 
of all pertinent regulations, including 
those implementing the VCAA (38 C.F.R. 
§ 3.159).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



